 1   Brian A. Knutsen, WSBA No. 38806
     Paul A. Kampmeier, WSBA No. 31560
 2   Kampmeier & Knutsen, PLLC
 3   221 S.E. 11th Avenue, Suite 217
     Portland, Oregon 97214
 4
     Phone: (503) 841-6515
 5
 6   Lauren Goldberg, OSB No. 085678 (pro hac vice forthcoming)
     Simone Anter, WSBA No. 52716 (admission application forthcoming)
 7   Columbia Riverkeeper
 8   407 Portway Ave. Suite 301
     Hood River, Oregon 97031
 9
     Phone: (541) 387-3030
10
11   Attorneys for Plaintiff Columbia Riverkeeper
12                       UNITED STATES DISTRICT COURT
13                      EASTERN DISTRICT OF WASHINGTON
14
     COLUMBIA RIVERKEEPER,                 )
15                                         )        No. 2:18-cv-380
16                    Plaintiff,           )
                                           )        COMPLAINT
17
     v.                                    )
18                                         )
19   DOUGLAS COUNTY PUBLIC                 )
     UTILITY DISTRICT; RONALD E.           )
20   SKAGEN, in his official capacity as a )
21   Commissioner of Douglas County        )
     Public Utility District; MOLLY        )
22
     SIMPSON, in her official capacity as )
23   a Commissioner of Douglas County      )
24   Public Utility District; and AARON    )
     J. VIEBROCK, in his official          )
25   capacity as a Commissioner of         )
26   Douglas County Public Utility         )
     District,                             )
27
                                           )
28                    Defendants.          )
29   ______________________________ )


     COMPLAINT - 1
 1                                      I.   Introduction

 2           1.     This action is a citizen suit brought under section 505 of the Clean
 3
     Water Act (“CWA”) as amended, 33 U.S.C. § 1365. Plaintiff Columbia
 4
 5   Riverkeeper seeks declaratory and injunctive relief to compel defendants the
 6
     Douglas County Public Utility District and Commissioners Ronald E. Skagen,
 7
 8   Molly Simpson, and Aaron J. Viebrock, in their official capacities as the
 9
     Commissioners of the Douglas County Public Utility District (collectively, the
10
11   “PUD”), to comply with sections 301(a) and 402 of the CWA, 33 U.S.C. §§
12   1311(a) and 1342, by discontinuing unpermitted discharges of pollutants from the
13
14
     Wells Dam (the “Dam”)1 located on the Columbia River unless and until the PUD

15   obtains a National Pollutant Discharge Elimination System (“NPDES”) permit
16
     authorizing the discharges. Columbia Riverkeeper also seeks the imposition of
17
18   civil penalties against the PUD for its longstanding and ongoing CWA violations
19
     and an award of costs, including attorneys’ and expert witnesses’ fees.
20
21           2.     The PUD owns and operates the hydroelectric Dam on the Columbia
22
     River that discharges pollutants, including oils, greases, other lubricants, and
23
24
25   1
         The term “Dam,” as used herein, includes the Wells Dam and all associated
26
27   structures and facilities, including turbines, powerhouses, transformers, spillways,
28
     navigation lock systems, fish passage facilities, and cranes.
29



     COMPLAINT - 2
 1   cooling water and the heat associated therewith. These discharges are not

 2   authorized by an NPDES permit and therefore violate section 301(a) of the CWA,
 3
     33 U.S.C. § 1311(a).
 4
 5                              II.   Jurisdiction and Venue
 6
            3.     The Court has subject matter jurisdiction over Columbia
 7
 8   Riverkeeper’s claim under section 505(a) of the CWA, 33 U.S.C. § 1365(a) and 28
 9
     U.S.C. § 1331 (federal question). Sections 309(d) and 505 of the CWA, 33 U.S.C.
10
11   §§ 1319(d) and 1365, authorize the requested relief. The requested relief is also
12   proper under 28 U.S.C. § 2201 (declaratory relief) and 28 U.S.C. § 2202
13
14
     (injunctive relief).

15          4.     In accordance with section 505(b)(1)(A) of the CWA, 33 U.S.C. §
16
     1365(b)(1)(A), and 40 C.F.R. § 135.2, Columbia Riverkeeper notified the PUD of
17
18   its violations of the CWA and of Columbia Riverkeeper’s intent to sue by letter
19
     dated and postmarked September 19, 2018 (“Notice Letter”). The PUD received
20
21   the Notice Letter on September 24, 2018. A copy of the Notice Letter is attached to
22
     this complaint as Exhibit 1. In accordance with section 505(b)(1)(A) of the CWA,
23
24   33 U.S.C. § 1365(b)(1)(A), and 40 C.F.R. § 135.2(a)(2), Columbia Riverkeeper
25   provided copies of the Notice Letter to the Commissioners of the PUD, the
26
     Administrator of the United States Environmental Protection Agency (“EPA”), the
27
28   Regional Administrator of Region 10 of the EPA, and the Director of the
29



     COMPLAINT - 3
 1   Washington Department of Ecology (“Ecology”) by mailing copies to these

 2   individuals on September 19, 2018 via certified mail.
 3
           5.     At the time of the filing of this Complaint, more than sixty days have
 4
 5   passed since the Notice Letter and the copies thereof were issued as described in
 6
     the preceding paragraph.
 7
 8         6.     As of the filing of this complaint, neither EPA nor Ecology has
 9
     commenced any action constituting diligent prosecution to redress the violations
10
11   addressed in the Notice Letter and herein.
12         7.     The violations complained of in the Notice Letter are continuing or
13
14
     are reasonably likely to continue to occur. The PUD is in violation of the CWA.

15         8.     The source of the violations complained of is located in Douglas and
16
     Chelan Counties, Washington, within the Eastern District of Washington, and
17
18   venue is therefore appropriate in the Eastern District of Washington under section
19
     505(c)(1) of the CWA, 33 U.S.C. § 1365(c)(1).
20
21                                      III.   Parties
22
           9.     Plaintiff Columbia Riverkeeper is suing on behalf of itself and its
23
24   members. Columbia Riverkeeper is a 501(c)(3) non-profit corporation registered in
25   the State of Washington. The mission of Columbia Riverkeeper is to restore and
26
     protect the water quality of the Columbia River and all life connected to it, from
27
28   the headwaters to the Pacific Ocean. To achieve these objectives, Columbia
29



     COMPLAINT - 4
 1   Riverkeeper operates scientific, educational, and legal programs aimed at

 2   protecting water quality, air quality, and habitat in the Columbia River Basin.
 3
           10.    Columbia Riverkeeper has representational standing to bring this
 4
 5   action. Columbia Riverkeeper has over 16,000 members, many of which reside in
 6
     Washington in the vicinity of waters affected by the PUD’s illegal discharges of
 7
 8   pollutants. Members of Columbia Riverkeeper use and enjoy the waters and the
 9
     surrounding areas that are adversely affected by the PUD’s discharges. Columbia
10
11   Riverkeeper’s members use these areas for, inter alia, fishing, rafting, hiking,
12   walking, windsurfing, photographing, boating, and observing wildlife. The
13
14
     environmental, health, aesthetic, and recreational interests of Columbia

15   Riverkeeper’s members have been, are being, and will be adversely affected by the
16
     PUD’s illegal discharges of pollutants from the Dam and by the members’
17
18   reasonable concerns related to the effects of the discharges. The members are
19
     further concerned that, because these discharges are not subject to an NPDES
20
21   permit as required by the CWA, there are not sufficient restrictions imposed on,
22
     and monitoring and reporting of, the discharges to minimize the adverse water
23
24   quality impacts of the discharges. These injuries are fairly traceable to the
25   violations and redressable by the Court.
26
           11.    Columbia Riverkeeper has organizational standing to bring this
27
28   action. Columbia Riverkeeper has been actively engaged in a variety of
29



     COMPLAINT - 5
 1   educational and advocacy efforts to improve water quality and to address sources

 2   of water quality degradation in the waters of the Columbia River and its tributaries.
 3
     The PUD’s failure to obtain an NPDES permit for its discharges has deprived
 4
 5   Columbia Riverkeeper of information that would be required by the permit’s
 6
     monitoring and reporting conditions and available to Columbia Riverkeeper. This
 7
 8   information would assist Columbia Riverkeeper in its efforts to educate and
 9
     advocate for greater environmental protection. Thus, Columbia Riverkeeper’s
10
11   organizational interests have been adversely affected by the PUD’s violations.
12   These injuries are fairly traceable to the violations and redressable by the Court.
13
14
           12.    Defendant Douglas County Public Utility District is a municipal

15   corporation formed under the laws of the State of Washington. See Rev. Code of
16
     Wash., Title 54. The Douglas County Public Utility District owns and/or operates
17
18   the Dam.
19
           13.    Defendant Commissioners Ronald E. Skagen, Molly Simpson, and
20
21   Aaron J. Viebrock are the Commissioners of the Douglas County Public Utility
22
     District. As the Commissioners of the Douglas County Public Utility District, they
23
24   are responsible for ensuring that the Douglas County Public Utility District
25   complies with applicable laws.
26
27
28
29



     COMPLAINT - 6
 1                                 IV.    Legal Framework

 2            14.   Section 301(a) of the CWA, 33 U.S.C. § 1311(a), makes unlawful the
 3
     discharge of any pollutant by any person unless authorized by, inter alia, a NPDES
 4
 5   permit issued pursuant to section 402 of the CWA, 33 U.S.C. § 1342.
 6
              15.   Section 502(12) of the CWA, 33 U.S.C. § 1362(12), defines
 7
 8   “discharge of a pollutant” to include “any addition of any pollutant to navigable
 9
     waters from any point source.”
10
11            16.   Section 502(7) of the CWA, 33 U.S.C. § 1362(7), defines the term
12   “navigable waters” as “the waters of the United States including the territorial
13
14
     seas.”

15            17.   Section 502(14) of the CWA, 33 U.S.C. § 1362(14), defines “point
16
     source” as “any discernible, confined and discrete conveyance, including but not
17
18   limited to any pipe ditch, channel, tunnel, conduit, well, discrete fissure, container,
19
     rolling stock, concentrated animal feeding operation, or vessel or other floating
20
21   craft, from which pollutants are or may be discharged.”
22
                                   V.    Factual Background
23
24            The Affected Community & Environment
25            18.   The Columbia River is one of the West’s great river systems. The
26
     river supports rich fishing traditions and provides water for communities,
27
28   agriculture, recreation opportunities, and for hydroelectric dams. The Columbia
29



     COMPLAINT - 7
 1   River is also severely degraded by pollution. Toxic pollution threatens the health of

 2   people that eat local fish and jeopardizes the public’s right to eat fish caught
 3
     locally. Rising water temperatures also threaten the health of salmon and other
 4
 5   aquatic life that rely on cool water for survival.
 6
             19.    In 2006 EPA designated the Columbia River Basin a Critical Large
 7
 8   Aquatic Ecosystem because toxic contamination and other pollution are so severe.
 9
     In 2009 EPA released an in-depth report on toxic pollution in the Columbia River,
10
11   the Columbia River Basin: State of River Report for Toxics.2 EPA’s report
12   concluded that harmful pollutants are moving up the food chain, impacting
13
14
     humans, fish, and wildlife. As the report explains, “[i]n 1992, an EPA national

15   survey of contaminants in fish in the United States alerted EPA and others to a
16
     potential health threat to tribal and other people who eat fish from the Columbia
17
18   River Basin.” This survey prompted further study on the contaminated fish and the
19
     potential impacts on tribal members.
20
21           20.    In particular, EPA funded four Columbia River Tribes, through the
22
     Columbia River Intertribal Fish Commission (“CRITFC”), to study contaminant
23
24
25   2
         U.S. EPA, Columbia River Basin State of River Report for Toxics (hereafter State
26
27   of the River Report) (January 2009), https://www.epa.gov/columbiariver/2009-
28
     state-river-report-toxics).
29



     COMPLAINT - 8
 1   levels in fish caught at traditional fishing sites.3 The study demonstrated the

 2   presence of 92 toxic chemicals in fish consumed by tribal members, resulting in a
 3
     50-fold increase in cancer risk among tribal members whose diets rely on river-
 4
 5   caught fish. Contaminants found in these fish include PCBs, dioxins, furans,
 6
     arsenic, mercury, and DDE, a toxic breakdown product of DDT.4
 7
 8            21.     The CRITFC study is not alone in demonstrating the serious problem
 9
     of toxic contamination. From 1989 to 1995, the Lower Columbia River Bi-State
10
11   Water Quality Program (“Bi-State Program”) generated substantial evidence
12   showing that water and sediment in the Lower Columbia River and its tributaries
13
14
     have levels of toxic contaminants that are harmful to fish and wildlife.5 The Bi-

15   State Program concluded that:
16
            Dioxins and furans, metals, PCBs, PAHs, and pesticides impair the water
17
18            sediment, and fish and wildlife;
19
20
21
22
23
     3
24       State of the River Report, at 4.
25   4
         Id. at 19.
26
     5
27       Lower Columbia River Estuary Partnership. 2007. Lower Columbia River and
28
     Estuary Ecosystem Monitoring: Water Quality and Salmon Sampling Report at 1.
29



     COMPLAINT - 9
 1         Arsenic, a human carcinogen, exceeded both EPA ambient water criteria for
 2            protection of human health and the EPA human health advisories for
 3
              drinking water;
 4
 5         Beneficial uses such as fishing, shellfishing, wildlife, and water sports are
 6
              impaired;
 7
 8         Many toxic contaminants are moving up the food chain and accumulating in
 9
              the bodies of animals and humans that eat fish;
10
11         People who eat fish from the lower Columbia over a long period of time are
12
              exposed to health risks from arsenic, PCBs, dioxins and furans, and DDT
13
14            and its breakdown products.6
15
              22.      Other studies have confirmed and added to the overwhelming
16
17   scientific evidence on toxic contamination on the Columbia River Basin.7
18            23.      The pollution discharges that are the subject of this Complaint
19
     contribute to the pollution crisis on the Columbia River. According to the National
20
21   Oceanic & Atmospheric Administration (“NOAA”): “Spilled oil can harm living
22
     things because its chemical constituents are poisonous. This can affect organisms
23
24
25   6
         Id. at 5–6.
26
     7
27       Id. at 6 (citing studies by USGS, the U.S. Army Corps of Engineers, DEQ, and
28
     others); see generally U.S. EPA, State of the River Report.
29



     COMPLAINT - 10
 1   both from internal exposure to oil through ingestion or inhalation and from

 2   external exposure through skin and eye irritation. Oil can also smother some small
 3
     species of fish or invertebrates and coat feathers and fur, reducing birds’ and
 4
 5   mammals’ ability to maintain their body temperatures.”8
 6
             24.   The vicinity of the Dam that is the subject of this Complaint and the
 7
 8   Columbia River are used by the citizens of Washington and visitors, as well as by
 9
     Columbia Riverkeeper’s members, for recreational activities. Columbia
10
11   Riverkeeper’s members also derive aesthetic benefits from the receiving waters.
12   Columbia Riverkeeper’s members’ enjoyment of these activities and waters is
13
14
     diminished by the polluted state of the receiving waters, shorelines, air and the

15   nearby areas, and by the PUD’s contributions to such polluted state.
16
             The PUD’s Dam and Discharges of Pollutants
17
18           25.   The PUD owns and operates the hydroelectric Dam.
19
20
21
22
23
     8
24       NOAA, Office of Response and Restoration, How Oil Effects Fish and Wildlife in
25
     Marine Environments, http://response.restoration.noaa.gov/oil-and-chemical-
26
27   spills/oil-spills/how-oil- harms-animals-and-plants-marine-environments.html.
28
29



     COMPLAINT - 11
 1          26.   The Dam is located on the Columbia River approximately ten miles

 2   northeast of the city of Chelan, Washington. The Dam is located within and
 3
     discharges pollutants to waters within Douglas and Chelan Counties, Washington.
 4
 5          27.   The Columbia River is a navigable water body at the location of the
 6
     Dam.
 7
 8          28.   Upon information and belief, the PUD discharges oils, greases,
 9
     lubricants, and other pollutants at the Dam collected from various sources through
10
11   sumps and other systems. These discharges have occurred each and every day
12   during the five years and sixty days prior to the filing of this Complaint, and are
13
14
     continuing to occur or are reasonably likely to reoccur. These discharges are not

15   authorized by an NPDES permit.
16
            29.   Upon information and belief, the PUD discharges from the Dam
17
18   cooling water, and the associated heat, used to cool a variety of Dam components
19
     and materials. These discharges have occurred each and every day during the five
20
21   years and sixty days prior to the filing of this Complaint, and are continuing to
22
     occur or are reasonably likely to reoccur. These discharges are not authorized by
23
24   an NPDES permit.
25          30.   Upon information and belief, the PUD utilizes Kaplan turbines at the
26
     Dam, which have variable pitch blades that can be adjusted to increase efficiency.
27
28   The shaft and hubs of these turbines are filled with oil or another pollutant. This oil
29



     COMPLAINT - 12
 1   or other pollutant leaks to surface waters from certain locations, including the

 2   turbine blade packing/seals. In addition, wicket gates control the amount of water
 3
     flowing through the turbines at the Dam. The wicket gate bearings are lubricated
 4
 5   with grease or another lubricant. This grease or other lubricant is continuously fed
 6
     into the bearings and discharged into surface waters. These discharges have
 7
 8   occurred each and every day during the five years and sixty days prior to the filing
 9
     of this Complaint, and are continuing to occur or are reasonably likely to reoccur.
10
11   These discharges are not authorized by an NPDES permit.
12         31.    Upon information and belief, the PUD also discharges oils, greases,
13
14
     lubricants, and other pollutants from the Dam due to spills, equipment failures,

15   operator errors, and other similar events. For example, oil was spilled from the
16
     Dam on or about October 27, 2014 and on or about January 19, 2016 due to
17
18   failures. Discharges of this nature at the Dam are continuing to occur or are
19
     reasonably likely to reoccur. These discharges are not authorized by an NPDES
20
21   permit.
22
           32.    The discharges from the Dam described herein are made from pipes
23
24   and/or other discernible, confined, and/or discrete conveyances.
25         33.    The discharges from the Dam described herein are discharges of
26
     pollutants to navigable waters from point sources that violate section 301(a) of the
27
28
29



     COMPLAINT - 13
 1   CWA, 33 U.S.C. § 1311(a), when made without the authorization of a NPDES

 2   permit.
 3
           34.    A penalty should be imposed against the PUD under the penalty
 4
 5   factors set forth in section 309(d) of the CWA, 33 U.S.C. § 1319(d).
 6
           35.    The PUD’s violations were avoidable had the PUD been diligent in
 7
 8   overseeing facility operations and maintenance and regulatory compliance.
 9
           36.    The PUD has benefited economically as a consequence of its
10
11   violations and its failure to implement improvements at the Dam.
12         37.    In accordance with section 505(c)(3) of the CWA, 33 U.S.C. §
13
14
     1365(c)(3), and 40 C.F.R. § 135.4, Columbia Riverkeeper will mail copies of this

15   complaint that are either filed and date-stamped copies or conformed copies to the
16
     Administrator of the EPA, the Regional Administrator for Region 10 of the EPA,
17
18   and the Attorney General of the United States.
19
                                   VI.    Cause of Action
20
21         38.    Columbia Riverkeeper realleges and incorporates by reference each
22
     and every allegation set forth in the paragraphs above.
23
24         39.    The PUD is in violation of section 301(a) of CWA, 33 U.S.C. §
25   1311(a), by discharging pollutants to navigable waters from the Dam as described
26
     herein without an NPDES permit. These constitute violations of an “effluent
27
28
29



     COMPLAINT - 14
 1   standard or limitation” as defined by section 505(f) of the CWA, 33 U.S.C. §

 2   1365(f).
 3
           40.    Upon information and belief, these violations committed by the PUD
 4
 5   are continuing or are reasonable likely to reoccur. Any and all additional violations
 6
     of the CWA which occur after those described in the Notice Letter but before a
 7
 8   final decision in this action should be considered continuing violations subject to
 9
     this Complaint.
10
11                                VII.   Relief Requested
12         Wherefore, Columbia Riverkeeper respectfully requests that this Court grant
13
14
     the following relief:

15         A.     Issue a declaratory judgment that the PUD has violated and continues
16
     to be in violation of section 301(a) of the CWA, 33 U.S.C. § 1311(a), by
17
18   discharging pollutants from the Dam to the Columbia River without the
19
     authorization of an NPDES permit as described herein;
20
21         B.     Issue an injunction enjoining the PUD from discharging pollutants
22
     from the Dam to the Columbia River as described herein until such discharges are
23
24   authorized aby an NPDES permit;
25         C.     Issue an injunction requiring the PUD to take specific actions to
26
     evaluate and remediate the environmental harm caused by its violations;
27
28
29



     COMPLAINT - 15
 1           D.   Grant such other preliminary and/or permanent injunctive relief as

 2   Columbia Riverkeeper may from time to time request during the pendency of this
 3
     case;
 4
 5           E.   Order the PUD to pay civil penalties for each of its CWA violations
 6
     pursuant to sections 309(d) and 505(a) of the CWA, 33 U.S.C. §§ 1319(d) and
 7
 8   1365(a), and 40 C.F.R. § 19.
 9
             F.   Award Columbia Riverkeeper its litigation expenses, including
10
11   reasonable attorneys’ and expert witness fees, as authorized by section 505(d) of
12   the CWA, 33 U.S.C. § 1365(d), and any other applicable authorization; and
13
14
             G.   Grant such additional relief as this Court deems appropriate.

15           RESPECTFULLY SUBMITTED this 11th day of December, 2018.
16
             KAMPMEIER & KNUTSEN, PLLC
17
18           By: s/ Brian A. Knutsen
19                Brian A. Knutsen, WSBA No. 38806
             221 S.E. 11th Ave., Suite 217;
20           Portland, Oregon 97214
21           Tel: (503) 841-6515
             Email: brian@kampmeierknutsen.com
22
23           Paul A. Kampmeier, WSBA No. 31560
24           615 Second Avenue, Suite 360
             Seattle, Washington 98104
25           Tel: (206) 223-4088 x 4
26           Email: paul@kampmeierknutsen.com
27
28
29



     COMPLAINT - 16
 1       COLUMBIA RIVERKEEPER

 2       Lauren Goldberg, OSB No. 085678 (pro hac vice forthcoming)
 3       Simone Anter, WSBA No. 52716 (admission application forthcoming)
         407 Portway Ave. Suite 301
 4
         Hood River, OR 97031
 5       Tel: (541) 387-3030
 6       Email: lauren@columbiariverkeeper.org
                simone@columbiariverkeeper.org
 7
 8       Attorneys for plaintiff Columbia Riverkeeper
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29



     COMPLAINT - 17
                 EXHIBIT 1




COMPLAINT - 18
               KAMPMEIER & KNUTSEN P L L C
                                   ATTORNEYS AT LAW


BRIAN A. KNUTSEN
Licensed in Oregon & Washington
503.841.6515
brian@kampmeierknutsen.com
                                                                                                        
                                        September 19, 2018

Via CERTIFIED MAIL – Return Receipt Requested

    Ronald E. Skagen                              Molly Simpson
    PUD Commissioner District 1                   PUD Commissioner District 2
    Douglas County Public Utility District        Douglas County Public Utility District
    1151 Valley Mall Parkway                      1151 Valley Mall Parkway
    East Wenatchee, WA 98802                      East Wenatchee, WA 98802

    Aaron J. Viebrock                             Managing Agent
    PUD Commissioner District 3                   Wells Dam
    Douglas County Public Utility District        Douglas County Public Utility District
    1151 Valley Mall Parkway                      1151 Valley Mall Parkway
    East Wenatchee, WA 98802                      East Wenatchee, WA 98802

Re:       NOTICE OF INTENT TO SUE DOUGLAS COUNTY PUD UNDER THE CLEAN
          WATER ACT

Dear Commissioners Ronald E. Skagen, Molly Simpson, and Aaron J. Viebrock, and Managing
Agent:

        This letter is to provide you with sixty days notice of Columbia Riverkeeper’s
(“Riverkeeper”) intent to file a citizen suit against the Douglas County Public Utility District and
Commissioners Ronald E. Skagen, Molly Simpson, and Aaron J. Viebrock, in their official
capacity as the Commissioners of the Douglas County Public Utility District (collectively,
“PUD”) under section 505 of the Clean Water Act (“CWA”), 33 U.S.C. § 1365, for the
violations described herein. The CWA prohibits any person from discharging any pollutant to
waters of the United States except as authorized by a National Pollutant Discharge Elimination
System (“NPDES”) permit. Continuing to discharge pollutants without securing an NPDES
permit constitutes an ongoing violation of the CWA.

             The PUD has and continues to violate section 301(a) of the CWA, 33 U.S.C. § 1311(a),
by discharging pollutants to waters of the United States and the State of Washington from the
Wells Dam and its associated structures and facilities (“Dam”).1 Specifically, the PUD
                                                       
1
   The term “Dam,” as used herein, includes the Dam and all associated structures and facilities,
including turbines, powerhouses, transformers, spillways, navigation lock systems, fish passage
facilities, and cranes. The approximate location of the Dam is identified in Appendix 1.

 
COMPLAINT - 19
discharges oils (including turbine and transformer oils), greases, other lubricants, and cooling
water from the Dam without the authorization of an NPDES permit in violation of the CWA.

        This notice of intent to sue is part of Riverkeeper’s effort to protect people who rely on
the Columbia River for uses including drinking water, food, and recreation. Riverkeeper’s
mission is to protect and restore the water quality of the Columbia River and all life connected to
it, from the headwaters to the Pacific Ocean. The organization’s strategy for protecting the
Columbia River and its tributaries includes working in river communities and enforcing laws that
protect public health, salmon, and other fish and wildlife.

I.       Legal Background.

        Washington’s rivers, and the use of rivers by people, fish, and wildlife, are protected by
both federal and state law. In 1972, Congress passed the CWA to “restore and maintain the
chemical, physical, and biological integrity of the Nation’s waters.” 33 U.S.C. § 1251(a). The
CWA is the cornerstone of surface water quality protection in the United States. In the forty
years since its passage, the CWA has dramatically increased the number of waterways that are
once again safe for fishing and swimming. Despite the great progress in reducing water
pollution, many of the Nation’s waters still do not meet the water quality goals. In fact, the vast
majority of rivers and streams in Washington fail to meet basic state water quality standards for
pollutants such as toxics and temperature.2 These standards are designed to protect designated
uses, including aquatic life, fishing, swimming, and drinking water.

        The NPDES permitting scheme is the primary means by which discharges of pollutants
are controlled. At a minimum, NPDES permits must include technology-based effluent
limitations, any more stringent limitations necessary to meet water quality standards, and
monitoring and reporting requirements. See 33 U.S.C. §§ 1311, 1342, 1318. Every year, EPA
and the state of Washington issue hundreds of permits for pollution discharges into the Columbia
and Snake Rivers. These include permits that regulate the discharge of toxic pollution, hot
water, bacteria, and other pollutants. According to EPA, improvements to the quality of water in
our rivers are directly linked to the implementation of the NPDES program and the control of
pollutants discharged from both municipal and industrial point sources.3

II.      The Heavy Toll of Pollution on the Columbia River.

             The Columbia River is one of the West’s greatest river systems. This river supports rich
fishing traditions, provides water for communities and agriculture, recreation opportunities, and
power for hydroelectric dams. The river is also severely degraded by pollution. Toxic pollution
threatens the health of people that eat local fish and jeopardizes the public’s right to eat fish
                                                       
2
 See State of Washington 303(d) List, available at https://ecology.wa.gov/Water-
Shorelines/Water-quality/Water-improvement/Assessment-of-state-waters-303d; State of Oregon
303(d) List, available at https://www.deq.state.or.us/wq/assessment/rpt2010/results303d10.asp.
3
    U.S. EPA, Water Permitting 101 at 11, http://www.epa.gov/npdes/pubs/101pape.pdf.


                                                                                                      2 
COMPLAINT - 20
caught locally. Rising water temperatures also threaten the health of salmon and other aquatic
life that rely on cool water for survival.

        In 2006 EPA designated the Columbia River Basin a Critical Large Aquatic Ecosystem
because toxic contamination and other pollution is so severe. In 2009 EPA released an in-depth
report on toxic pollution in the Columbia, the Columbia River Basin: State of River Report for
Toxics.4 EPA’s report concluded that harmful pollutants are moving up the food chain,
impacting humans, fish, and wildlife. As the report explains, “[i]n 1992, an EPA national survey
of contaminants in fish in the United States alerted EPA and others to a potential health threat to
tribal and other people who eat fish from the Columbia River Basin.” This survey prompted
further study on the contaminated fish and the potential impacts on tribal members.

        In particular, EPA funded four Columbia River tribes, through the Columbia River
Intertribal Fish Commission (“CRITFC”), to study contaminant levels in fish caught at
traditional fishing sites.5 The study demonstrated the presence of 92 toxic chemicals in fish
consumed by tribal members, resulting in a 50-fold increase in cancer risk among tribal members
whose diets rely on river-caught fish. Contaminants found in these fish include PCBs, dioxins,
furans, arsenic, mercury, and DDE, a toxic breakdown product of DDT.6

        The CRITFC study is not alone in demonstrating the serious problem of toxic
contamination. From 1989 to 1995, the Lower Columbia River Bi-State Water Quality Program
(“Bi-State Program”) generated substantial evidence demonstrating that water and sediment in
the Lower Columbia River and its tributaries have levels of toxic contaminants that are harmful
to fish and wildlife.7 The Bi-State Program concluded that:

            Dioxins and furans, metals, PCBs, PAHs, and pesticides impair the water sediment, and
             fish and wildlife;
        Arsenic, a human carcinogen, exceeded both EPA ambient water criteria for protection of
             human health and the EPA human health advisories for drinking water;
        Beneficial uses such as fishing, shellfishing, wildlife, and water sports are impaired;
        Many toxic contaminants are moving up the food chain and accumulating in the bodies of
             animals and humans that eat fish;
        People who eat fish from the lower Columbia over a long period of time are exposed to
             health risks from arsenic, PCBs, dioxins and furans, and DDT and its breakdown
             products.8
                                                       
4
  U.S. EPA, Columbia River Basin State of River Report for Toxics (hereafter State of the River
Report) (January 2009), https://www.epa.gov/columbiariver/2009-state-river-report-toxics).
5
    Id. at 3.
6
    Id. at 19.
7
  Lower Columbia River Estuary Partnership. 2007. Lower Columbia River and Estuary
Ecosystem Monitoring: Water Quality and Salmon Sampling Report at 1.
8
  Id. at 5 - 6.


                                                                                                  3 
COMPLAINT - 21
Other studies have confirmed and added to the overwhelming scientific evidence on toxic
contamination in the Columbia River Basin.9

      Pollution discharges from the PUD’s Dam contribute to the pollution crisis on the
Columbia River. According to the National Oceanic & Atmospheric Administration (“NOAA”):

       Spilled oil can harm living things because its chemical constituents are
       poisonous. This can affect organisms both from internal exposure to oil
       through ingestion or inhalation and from external exposure through skin
       and eye irritation. Oil can also smother some small species of fish or
       invertebrates and coat feathers and fur, reducing birds’ and mammals’
       ability to maintain their body temperatures.10

The impacts of oil pollution are sobering. Yet the PUD discharges oil and other pollution from
the Dam without the NPDES permit authorization required by the CWA. In turn, the PUD fails
to monitor and report pollution in a manner that enables the public to fully understand the extent
and severity of the problem.

III.   Unpermitted Pollutant Discharges from the Dam.

        Section 301(a) of the CWA prohibits discharges of oils (including turbine and
transformer oils), greases, lubricants, cooling water, and other pollutants to the Columbia River
from the Dam without NPDES permit authorization. 33 U.S.C. § 1311(a). Without an NPDES
permit, the PUD is failing to monitor, report, and reduce pollution discharges pursuant to the
CWA and state and federal implementing rules.

       A.      Chronic Pollutant Discharges from the Dam.

        The Dam utilizes ten Kaplan turbines11, which have variable pitch blades that can be
adjusted to increase efficiency. The shaft and hubs of these turbines are filled with oil or another
pollutant. This oil or other pollutant leaks to surface waters from certain locations, including the
turbine blade packing/seals. Accordingly, the PUD is in violation of section 301(a) of the CWA
by discharging oil or other pollutant from each of the Kaplan turbines at the Dam each and every
day for the past five years.


                                                       
9
  Id. at 6 (citing studies by USGS, the U.S. Army Corps of Engineers, DEQ, and others); see
generally U.S. EPA, State of the River Report.
10
  NOAA, Office of Response and Restoration, How Oil Effects Fish and Wildlife in Marine
Environments, http://response.restoration.noaa.gov/oil-and-chemical-spills/oil-spills/how-oil-
harms-animals-and-plants-marine-environments.html.
11
  TOSHIBA, WELLS DAM REHABILITATION PROJECT (WASHINGTON),
https://www.toshiba.com/taes/services/hydro-turbine-generator-services/rehabilitation-
technologies/wells-dam-rehabilitation-project (last visited July 25, 2018).

                                                                                                    4 
COMPLAINT - 22
        Wicket gates control the amount of water flowing through the turbines at the Dam. The
wicket gate bearings are lubricated with grease or another lubricant. This grease or other
lubricant is continuously fed into the bearings and discharged into surface waters. The PUD is in
violation of section 301(a) of the CWA by discharging grease or another lubricant from the
bearings at each of the turbine wicket gates at the Dam each and every day for the past five
years.

        The Dam discharges oils, greases, lubricants, and other pollutants collected from various
sources through sumps, including powerhouse drainage sumps, un-watering sumps, spillway
sumps, and other systems. Of these pollutant discharges, none of them are authorized by an
NPDES permit. The PUD is in violation of section 301(a) of the CWA by discharging pollutants
from these various drainage and/or un-watering sumps and other systems at the Dam. These
violations have occurred each and every time the PUD made these discharges in the past five
years and continue to occur.

        The Dam discharges cooling water, and the heat associated therewith, that has been used
to cool a variety of Dam components and materials, including turbines, generators, transformers,
and lubricating oils. The PUD is in violation of section 301(a) of the CWA by discharging
cooling water, and the associated heat, from the Dam each and every day for the past five years.

          B.     Acute Pollutant Discharges from the Dam.

        The PUD violates section 301(a) of the CWA every time it discharges oil, lubricant, or
other pollutants to the Columbia River from the Dam. Riverkeeper requested public records
detailing oil spills and other discharges from the Dam. Table 1 describes reported acute
pollution discharges from the Dam to the Columbia River during the last five years. Riverkeeper
does not concede that the amount of pollution reported is, in fact, the amount of pollution
actually discharged from the Dam.

                                             Table 1
                                  Wells Dam Reported Discharges

    Reported     Reported       Reported                 Comments from Discharge Report
     Date of     Pollutant      Amount
    Discharge   Discharged     Discharged
    10/27/14     Hydraulic    2,000 gallons   Hydraulic line failure, up to 2,000 gallons of hydraulic oil
                    oil                       released from dam; estimated 5 gallons passed through
                                              sump and discharged to the river.
     1/19/16    Turbine Oil    2-3 gallons    Pinhole in pipe at East fish screen. 2-3 gallons release of
                                              turbine oil, shut down turbine and boat responded.
     3/14/17    Turbine Oil       N/A          “Turbine oil discharged from a hydro-turbine unit due to
                                              an unknown cause at this time.” Wells Dam at the tail race,
                                              Chelan County
     5/30/18    Hydraulic       2 gallons     “A hydraulic line on a governor failed. Hydraulic oil was
                  Oil                         release to a floor drain. Some of the oil reached the river.
                                              Small areas of sheen were noted along the face of the dam.




                                                                                                             5 
COMPLAINT - 23
       Riverkeeper provides notice that the PUD has violated section 301(a) of the CWA every
time during the last five years the PUD discharged oil, lubricant, or other pollutants to the
Columbia River from the Dam. At a minimum, the PUD has violated section 301(a) of the CWA
by discharging pollutants at the Dam as described in Table 1.

IV.          Public Documents Announce the Need for an NPDES Permit for Dam Discharges.

        It should be apparent that discharging oil, greases, lubricants, cooling water, and other
pollution to the Columbia River from the Dam requires an NPDES permit. For instance, in
2012, Riverkeeper sued the United States Army Corps of Engineers (the “Corps”) for failing to
obtain pollution discharge permits for eight Columbia River and Snake River dams (Bonneville,
The Dalles, Ice Harbor, John Day, Little Goose, Lower Monumental, McNary, Lower Granit).12
As a result, the Corps agreed to settle the case in 2014, which culminated in a consent decree
requiring the Corps to:

                    1. Apply to EPA for NPDES discharge permits;
                    2. Investigate using less harmful lubricants in dam equipment; and
                    3. Monitor the type and quantity of pollution being discharged into the rivers.13

The Corps applied for the NPDES permits and EPA is in the process of drafting to permits for
the dams at issue. Furthermore, in 2017 Riverkeeper reached a settlement with the U.S. Bureau
of Reclamation (“Bureau”), requiring the Bureau to join its federal partners at the Corps to
investigate replacing toxic oil at the Grand Coulee Dam, also on the Columbia River, with eco-
friendly lubricants or switch to using non-lubricated equipment.14 The Bureau also agreed to
apply for an NPDES permit for pollution discharges from Grand Coulee.

       Although the Corps and the Bureau, both federal agencies, agreed to apply for NPDES
permits, the PUDs have not applied for any permits.

       Furthermore, EPA requires permits for the exact kinds of discharges occurring at the
Dam. On April 27, 2018, the EPA promulgated a draft NPDES General Permit for pollutant
discharges from hydroelectric generating facilities in Idaho pursuant to the provisions of the
CWA, 33 USC §1251.15 The draft permit authorizes discharges according to five categories.
The permit “establishes effluent limitations for:
                                                       
12
 COLUMBIA RIVERKEEPER, STOPPING OIL POLLUTION FROM DAMS, https://www.columbiariverkeeper.org/our-
work-saving-salmon/stopping-oil-pollution-dams (last visited July 24, 2018).

13
     Id.
14
  COLUMBIA RIVERKEEPER, GRAND COULEE DAM SETTLEMENT,
https://www.columbiariverkeeper.org/news/2017/1/grand-coulee-dam-settlement (last visited
August 27, 2018).
15
   THE UNITED STATES ENVIRONMENTAL PROTECTION AGENCY, NPDES FACT SHEET: WASTEWATER DISCHARGES
FROM HYDROELECTRIC GENERATING FACILITIES GENERAL PERMIT (2018) available at
https://www.epa.gov/sites/production/files/2018-04/documents/r10-npdes-idaho-hydroelectric-gp-idg360000-fact-
sheet-2018.pdf.



                                                                                                                6 
COMPLAINT - 24
                    1. pH, oil and grease, and monitoring requirements for temperature and flow
                       for discharges of noncontact cooling water and equipment-related cooling
                       water systems.
                    2. pH, oil and grease, and monitoring requirements for flow for discharges
                       from equipment and floor drains.
                    3. pH, oil and grease, and monitoring requirements for flow for discharges
                       from equipment and facility maintenance–related water.
                    4. pH, oil and grease, and monitoring requirements for flow for discharges
                       from maintenance-related water during flood/high water events and
                       equipment related back wash water from strainer screens.
                    5. pH, oil and grease, and monitoring requirements for flow and temperature
                       for discharges from any combination of the following: equipment-related
                       cooling water, equipment and floor drain water, maintenance-related
                       water, maintenance-related water from flood/high water events and for
                       equipment related backwash strainer water.”16

According to the EPA:

                            Most discharges that affect water quality are ancillary to the direct
                           process of generating electricity at a hydroelectric facility and result
                           mostly from oil spills, equipment leaks, and improper storage. The
                           General Permit is proposing to require development and implementation
                           of a Best Management Practices (BMP) Plan to minimize or eliminate the
                           discharge of oil and grease and an annual self-certification report
                           demonstrating compliance with the BMP Plan.17

        In short, the PUD should have been aware long before this notice of intent to sue letter
that discharges associated with the Wells Dam require an NPDES permit given Riverkeeper’s
well-publicized lawsuits and settlements with the federal government and given EPA’s decision
to issue a general permit in Idaho. Upon information and belief, the PUD has neither applied for
nor obtained an NPDES permit for oils, greases, lubricants, cooling water, and other pollution
discharges from the Wells Dam.

V.           Party Giving Notice of Intent to Sue.

             The full name, address, and telephone number of the party giving notice is:

             Columbia Riverkeeper
             407 Portway Ave. Suite 301
             Hood River, OR 97031
             (541) 387-3030


                                                       
16
   Id. at 14.
17
     Id. at 15.

                                                                                                      7 
COMPLAINT - 25
VI.    Attorneys Representing Riverkeeper.

       The attorneys representing Riverkeeper in this matter are:

       Brian A. Knutsen
       Kampmeier & Knutsen, PLLC
       U.S. Postal Service Address:
       P.O. Box 15099, Portland, Oregon 97293
       Location (no U.S. Postal delivery; couriers okay):
       221 S.E. 11th Ave., Suite 217, Portland, Oregon 97214
       (503) 841-6515
       brian@kampmeierknutsen.com
       (Licensed in Oregon and Washington)

       Lauren Goldberg, Legal and Program Director
       Columbia Riverkeeper
       407 Portway Ave. Suit 301
       Hood River, OR 97031
       (541) 965-0985
       lauren@columbiariverkeeper.org
       (Licensed in Oregon)

       Simone Anter, Associate Attorney
       Columbia Riverkeeper
       407 Portway Ave. Suit 301
       Hood River, OR 97031
       (541) 399-5312
       simone@columbiariverkeeper.org
       (Licensed in Washington)

VII.   Conclusion.

       The violations described herein reflect those indicated by the information currently
available to Riverkeeper. Riverkeeper intends to sue for all violations, including those yet to be
uncovered and those committed after the date of this notice of intent to sue.

        Under Section 309(d) of the CWA, 33 U.S.C § 1319(d), the PUD is subject to a separate
daily penalty assessment for each violation (the current maximum daily penalty assessment is
$53,484 for each violation). In addition to civil penalties, Riverkeeper will seek injunctive relief
to prevent further CWA violations under Sections 505(a) and (d) of the CWA, 33 U.S.C §
1365(a) and (d), and such other relief as is permitted by law. Also, Section 505(d) of the CWA,
33 USC § 1365(d), permits prevailing parties to recover costs, including attorney’s fees.

       Riverkeeper believes that this notice of intent to sue sufficiently states grounds for filing
suit. Riverkeeper intends to file a citizen suit against the Douglas County Public Utility District
and Commissioners Ronald E. Skagen, Molly Simpson, and Aaron J. Viebrock, in their official


                                                                                                       8 
COMPLAINT - 26
COMPLAINT - 27
COMPLAINT - 28
                                    APPENDIX 1
Location: Wells Dam is located in North Central Washington between Seattle and Spokane river
mile 515.8 on the Columbia River.
47º 56’ 49” N, 119º 51’ 54” W
Map:




 




                                                                                          11 
COMPLAINT - 29
